 

Case 7:19-cr-00816-VB Document 27 Filed 07/16/20 Page 1 of 1

 

TANNER & ORTEGA, L.L.P. gsr
ATTORNEYS AT LAW i

    
 
  

HOWARD E. TANNER* Fem
HUGO G, ORTEGA po COLORS,
*MEMBER OF N.Y., NJ. AND D.C. BAR Poesy ay tae

     
   
     

   

DO BROADWAY APPLICATION GRANTED
SUITE 1700 SO. ERED:

WHITE PLAINS, NX\10601
OFFICE: (914) 35845998

Vincent L. Briccetti, U.S.D.J. FAX: (914) 761-0995
Dated: UtoLto_

White Plains, NY bo
Con ferret osu purrs July 16, 2020
Honorable Vincent Briccetti q | 14 Ww ot o 'd0 ama,
United States District\Judge - be fap trons
United States District Courthouse er mM We buy :
Southern District of Néw York Te . ~ joe UN

at Ms w&® “) vv

300 Quarropas Street wwe

White Plains, NY 10601

     

 

NEW YORK, NY 10007
OFFICE: (212) 962-1333
FAX: (212) 962-1778

 
    
   
    
  
  
 

  

   

BY ECF

   

9 Cr, 816 (VB) Z—

Request for Adjournment of Status Conference
IT<R\|0 &

Iam appointed to represent Mr. Crute in the above matter pursuant to CJA. At the last staus
conference held on June 1, 2020, the Court was advised that the parties were involved in substantive plea
negotiations and were optimistic of an agreement. A short adjourn date for the next court conference
for this case (and for the defendant's also pending VOSR, 17 Cr. 110 (VB)) was therefore jointly
requested and both matters were scheduled for August 3, 2020 at 12:00 pm. (ECF Doc No. 25). In the
interim, the Government anticipated receipt of additional discovery, specifically, a DNA forensic report,
within a week. Unfortunately, there was a delay from the Westchester County Lab and I received the
report only yesterday, July 15th. Based upon the information in the report, I have requested, and the
Government has agreed, to provide additional discovery from the lab.

   

Dear Judge Briccetti:

 

There is insufficient time between now and August 3, 2020 for me to obtain and review the
additional discovery and to consult with the defendant for him to make an informed decision as to
whether there will be a plea or whether I will need to request a pretrial motion schedule.

I therefore write to the Court to request a six week adjournment of the August 3, 2020
conference (along with an adjournment of 17 Cr. 110 (VB)) to a date convenient to the Court.
Tam informed by AUSA Lindsey Keenan that the Government has no objection to this
application.

Thank you as always, Your Honor, for your consideration.

Very truly yours,

 

Tanner & Ortega, L.L.P.

~—

mo

Howard E. Tanner
cc: AUSA Lindsey Keenan (By ECF and Email/PDF)
